Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 1 of 31




              COMPLAINT
               EXHIBIT 1
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 2 of 31




                                                September 5, 2018

VIA ELECTRONIC MAIL
Director, Information Collection Clearance Division
Office of the Chief Privacy Officer
Office of Management
U.S. Department of Education
400 Maryland Avenue S.W.
LBJ, Mailstop L-OM-2-2E319
Washington, D.C. 20202
OMInformationQuality@ed.gov

Principal Deputy Assistant Secretary Office of Management
U.S. Department of Education
400 Maryland Avenue S.W.
LBJ, Room 2W311
Washington, D.C. 20202
OMInformationQualityRequests@ed.gov

         ATTN: Information Quality Request

To whom it may concern:

This is a Petition for Correction and Disclosure (“Petition”) in accordance with the Information
Quality Act (“IQA”), the information and quality guidelines issued by the Office of Management
and Budget (“OMB”), and the IQA Guidelines1 issued by the U.S. Department of Education (the
“Department”).2

This Petition focuses on the Department’s recent publication of a Notice of Proposed Rulemaking
(“NPRM”) that proposes to “rescind” the Department’s Gainful Employment regulation.3 The
NPRM includes an abundance of factual claims without disclosing the underlying sources or
methodologies, a clear failure to comply with the IQA. Where the NPRM does cite sources, it still
violates the IQA by repeatedly stating conclusions that are not clearly supported by the evidence.
These failures render meaningless the entire purpose of the public comment period—i.e. , to allow
the Department to properly determine how to ensure that certain institutions of higher education—
as a condition of their eligibility to receive Title IV, Higher Education Act (“HEA”) program

1        See Exh. A (U.S. Dep’t of Educ., “Information Quality Guidelines” (2002), available at:
https://www2.ed.gov/policy/gen/guid/iq/infoqualguide.pdf) (hereinafter the “ED Guidelines”)).
2        The ED Guidelines do not provide clear instructions on how to submit this sort of petition. In the PDF
version of the ED Guidelines (https://www2.ed.gov/policy/gen/guid/iq/infoqualguide.pdf), the Department instructs
the public to submit IQA correction requests to the Principal Deputy Assistant for Management. In the non-PDF
version (https://www2.ed.gov/policy/gen/guid/iq/iqg_5a.html), the Department instructs the public to submit IQA
correction requests to the Director, Information Collection Clearance Division. Out of an abundance of caution, we are
providing it to both recipients.
3        83 Fed. Reg. 40,167 (Aug. 14, 2018).
              Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 3 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 2 of 14
September 5, 2018

funds—prepare students for gainful employment in a recognized occupation. As a result, potential
commenters, including NSLDN,4 will not be able to provide effective feedback on the Department’s
proposed rescission.

Because NSLDN stands to suffer harm from the continued dissemination of this information, it is
an “affected person” under the IQA and may, therefore, submit this Petition. Although the ED
Guidelines do not define “affected,”5 NSLDN will be harmed by the disseminated information,
particularly because it uses the published information for a variety of purposes. Not only does
NSLDN intend to submit written comments in response to the NPRM, but also NSLDN actively
studies, researches, and proposes student-focused policies at the state and local level. By
disseminating information that fails to meet the basic standards of the IQA, the Department is
infringing upon NSLDN’s significant interest in ensuring that the Department relies upon and
publishes only accurate and reliable data in its communications with the public.

Given the current inaccuracies in the Department’s NPRM on Gainful Employment, NSLDN
requests that the Department rescind this NPRM immediately and, if the Department desires,
correct and reissue it with information that complies with the IQA.

    1. Background on the 2014 Gainful Employment Regulation

Finalized in 2014, the Gainful Employment regulation was expressly “intended to address growing
concerns about educational programs” that “are required by statute to prepare students for gainful
employment in a recognized occupation . . .[,] but instead are leaving students with unaffordable
levels of loan debt in relation to their earnings.”6 More specifically, the Department was concerned
that covered “gainful employment programs”—also known as “GE programs”—“[d]o not train
students in the skills they need to obtain jobs in the occupation for which the program purports to
provide training.”7 The Department also worried that these programs “experience a high number of
withdrawals or ‘churn’ because relatively large numbers of students enroll, but few, or none,
complete the program, which can often lead to default.”8 In other words, the Gainful Employment
regulation aimed to crack down on GE programs that were both ineffective and expensive, often
leaving students with debts that they could never hope to repay.

Motivated by these concerns, the Department established a regulatory framework with two key
components: accountability and transparency. The “accountability framework” defined “what it
means to prepare students for gainful employment in a recognized occupation by establishing

4         NSLDN is a non-profit, nonpartisan organization that works, through litigation and advocacy, to advance
students’ rights to educational opportunity and to ensure that higher education provides a launching point for economic
mobility.
5         See generally U.S. Dep’t of Educ., “Information Quality Guidelines” (2002), available at:
https://www2.ed.gov/policy/gen/guid/iq/infoqualguide.pdf.
6         79 Fed. Reg. 64,890 (Oct. 31, 2014).
7         Id.
8         Id.
               Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 4 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 3 of 14
September 5, 2018

measures by which the Department will evaluate whether a GE program remains eligible” to receive
federal student aid funds.9 The “transparency framework” aimed to “increase the quality and
availability of information about the outcomes of students enrolled in GE programs” based on the
assumption that “[b]etter outcomes information will benefit . . . [s]tudents, prospective students, and
their families, as they make critical decisions about their educational investments,”10 as well as the
public, taxpayers, the government, and institutions of higher education.11

The Department relied upon extensive peer-reviewed, statistical information to inform its design of
the 2014 Gainful Employment rule. For example, the Department provided data on the high tuition
costs, poor outcomes, and deceptive practices at some institutions in the for-profit sector to
illustrate why its concern with GE programs at those institutions in particular was justified, rather
than biased.12 In addition, the Department relied upon multiple studies and authorities to set the
D/E rates measures at twenty percent for discretionary income and eight percent for annual
earnings.13 Finally, the Department conducted its own regression analyses to explore the influence
of demographic factors—such as socioeconomic status, race and ethnicity, gender, marital status,
and family history of pursuing higher education—on annual earnings.14 These analyses showed that
student demographics were “not strong predictors” of which programs would pass or fail the D/E
rates measures.15 Because of this reliance on peer-reviewed, scientific evidence-based research, the
Department easily met its obligations under the IQA.

In addition, the Department met its obligations to engage in reasoned decision-making under the
Administrative Procedure Act (“APA”). Shortly after the promulgation of the 2014 Gainful
Employment rule, two separate lawsuits attacked the rule’s validity. Ultimately, both federal district
courts that presided over these lawsuits, as well as the United States Court of Appeals for the D.C.
Circuit that heard one of the lawsuits on appeal, upheld the Gainful Employment regulation in its
entirety.16




9         79 Fed. Reg. at 64,890.
10        Id. at 64,890.
11        Id.
12        79 Fed. Reg. at 64,904-08.
13        Id. at 64,919-22.
14        Id. at 64,910, 65,037-74.
15        Id. at 64,910.
16        See, e.g., Ass'n of Private Sector Coll. & Univ. v. Duncan, 110 F. Supp. 3d 176 (D.D.C. 2015), aff'd, 640 F. App'x 5
(D.C. Cir. 2016); Ass'n of Proprietary Colleges v. Duncan, 107 F. Supp. 3d 332, 341 (S.D.N.Y. 2015). Two years later,
however, in June 2017, a federal judge granted narrow relief to a trade association for cosmetology schools, which
argued that the GE rule was arbitrarily applied to cosmetology school graduates because those graduates tended to
underreport their income earned from tips. Although the judge narrowly tailored the decision to members of the
association only so as to avoid “upending the entire GE regulatory scheme,” Am. Ass'n of Cosmetology Sch. v. DeVos, 258
F. Supp. 3d 50 (D.D.C. 2017), the Department later cited this decision to justify delaying enforcement of the entire
Gainful Employment regulation, see 82 Fed. Reg. 39,362 (Aug. 18, 2017). That delay is currently being challenged by a
group of state Attorneys General. See State of Maryland v. Dep’t of Educ., No. 1:17-cv-0239 (D.D.C. 2017).
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 5 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 4 of 14
September 5, 2018

The NPRM stands in stark contrast to the Department’s earlier rulemaking efforts, however. As
explained further below, the Department’s proposed rescission of the 2014 rule relies upon
inaccurate, misleading, and unsourced information in violation of the IQA.

     2. Grounds for Disclosure and Correction under the IQA

The IQA and its implementing guidelines require that information disseminated to the public by
federal agencies be accurate, reliable, and unbiased. Indeed, the IQA—passed by Congress in
2001—directed the OMB to require that each applicable federal agency “issue guidelines ensuring
and maximizing the quality, objectivity, utility, and integrity of information (including statistical
information)” that the agency disseminated.17 In response to the statute, OMB issued final
guidelines implementing the IQA and requiring agencies to publish their own guidelines no later
than October 1, 2002.18

Similar to OMB’s Guidelines, the ED Guidelines apply to “information,” i.e., “any communication
or representation of knowledge, such as facts or data, in any medium or form” that is
“disseminat[ed]” to the public.19 Exh. A at 1 (emphasis added). The ED Guidelines affirm that,
“[t]o make sound decisions, the Department intends to accept and use only information that is
accurate and reliable.” Exh A at 2. Furthermore, the ED Guidelines make clear that it is similarly
“important that the information the Department [itself] disseminates be accurate and reliable.” Id. at
1.

The Department uses three factors to assess the quality of information it disseminates: “utility,
objectivity, and integrity.” Exh. A at 4. As relevant here, the ED Guidelines define objectivity as
follows:

                  Objectivity refers to the accuracy, reliability, and unbiased nature of
                  information. It is achieved by using reliable information sources and
                  appropriate techniques to prepare information products. Objectivity
                  involves both the content and the presentation of the information.
                  Content should be complete, include documentation of the source of
                  any information used, as well as, when appropriate, a description of
                  the sources of any errors in the data that may affect the quality of the
                  information product.

Id. at 5 (emphasis removed). The ED Guidelines then go on to list what each dissemination of
general information should include in order to be considered “objective,” such as:

     •   “[D]raw[ing] upon peer-reviewed, scientific evidence-based research that is appropriately
         documented;”

17      Consolidated Appropriations Act, Pub. L. No. 106-554, § 515(a), 114 Stat. 2763 (2001).
18      67 Fed. Reg. 8,452 (Feb. 22, 2002).
19      See also 67 Fed. Reg. at 8,453 (establishing that “information” means “any communication or representation of
knowledge such as facts or data”).
                Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 6 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 5 of 14
September 5, 2018

     •      “Clearly identify[ing] data sources;” [and]
     •      “Confirm[ing] and document[ing] the reliability of the data, and acknowledg[ing] any
            shortcoming or explicit errors in any data that is included.”

Id. at 5. Additionally, the ED Guidelines state that, to be considered “objective,” each dissemination
of research and evaluation information should:

     •      “Have a research study approach or data collection technique that is well thought out,
            designed to use state of the art methodologies in the data collection, and be clearly
            described;”
     •      Present conclusions that are strongly supported by the data;” [and]
     •      “Undergo peer review.”

Id. at 6.

Beyond objectivity, the Department has also imposed heightened requirements for information
quality when that information is deemed “particularly influential.” See Exh. A at 9 (“Government
information that is particularly influential needs to meet higher quality standards, and in particular
must be reproducible.”). Per the ED Guidelines, information is “influential” if the Department
determines “that the information is reasonably likely to have a clear and substantial impact on public
policies or private sector decisions if disseminated.” Id. In the instant case, the Department has
already determined that the NPRM’s proposed rescission constitutes an “economically significant
regulatory action” under Executive Order 12,866.20 Thus, the information contained in the NPRM
is “influential.” Pursuant to the ED Guidelines, then, that information “must be accompanied by
supporting documentation that allows an external user to understand clearly the information and be
able to reproduce it, or understand the steps involved in producing it.” Exh. A at 10.

Despite the clear standards set forth in both the ED Guidelines and the IQA, the Department’s
NPRM is filled with examples of information that are not supported by sources, do not stand for
the proposition cited, fail to explain the methodology used, or otherwise are not “accompanied by
information that allows an external user to understand clearly the information and be able to
reproduce it, or understand the steps involved in producing it.”

     3. Specific IQA Violations

The chart below provides a specific description of information disseminated in the NPRM that
violates the IQA, as well as the basis for each IQA violation, including, where appropriate, an
explanation of why a particular statement contains inaccurate, unreliable, or misleading information.

 NPRM STATEMENT                                        IQA VIOLATION
 “The first D/E rates were published in 2017,          1. Fails to clearly describe the research study
 and the Department’s analysis of those rates             approach or data collection technique

20          See 83 Fed. Reg. at 40,177.
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 7 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 6 of 14
September 5, 2018

 raises concerns about the validity of the metric,2. Fails to clearly identify data sources
 and how it affects opportunities for Americans   3. Fails to confirm and document the
 to prepare for high-demand occupations in the       reliability of the data and acknowledge any
 healthcare, hospitality, and personal services      shortcomings or explicit errors
 industries, among others.”21                     4. Fails to undergo peer review
                                                  5. Fails to “be accompanied by supporting
                                                     documentation that allows an external user
                                                     to understand clearly the information and
                                                     be able to reproduce it, or understand the
                                                     steps involved in producing it”
 “In promulgating the 2011 and 2014               1. Fails to present conclusions that are
 regulations, the Department cited as                strongly supported by the data
 justification for the 8 percent D/E rates           a. This failure has been highlighted
 threshold a research paper published in 2006 by          recently by Sandy Baum, the co-author
 Baum and Schwartz that described the 8                   of the 2006 study cited by the
 percent threshold as a commonly used                     Department. In that post, Baum stated
 mortgage eligibility standard. However, the              that “the Department of Education has
 Baum & Schwartz paper makes clear that the 8             misrepresented my research, creating a
 percent mortgage eligibility standard ‘has no            misleading impression of evidence-
 particular merit or justification’ when proposed         based policymaking. The Department
 as a benchmark for manageable student loan               cites my work as evidence that the GE
 debt. . . . Upon further review, we believe that         standard is based on an inappropriate
 the recognition by Baum and Schwartz that the            metric, but the paper cited in fact
 8 percent mortgage eligibility standard ‘has no          presents evidence that would support
 particular merit or justification’ when proposed         making the GE rules stronger.”23
 as a benchmark for manageable student loan          b. Baum further asserts that “[the
 debt is more significant than the Department             Department is] correct that we were
 previously acknowledged and raises questions             skeptical of [the 8 percent] standard for
 about the reasonableness of the 8 percent                determining affordable payments for
 threshold as a critical, high-stakes test of             individual borrowers, but incorrect in
 purported program performance.”22                        using that skepticism to defend
                                                          repealing the rule. In fact, our
                                                          examination of a range of evidence
                                                          about reasonable debt burdens for
                                                          students would best be interpreted as
                                                          supporting a stricter standard.”24 That
                                                          is because Baum and her co-author’s

21        Id. at 40,171.
22        Id.
23        Sandy Baum, “DeVos Misrepresents the Evidence in Seeking Gainful Employment Deregulation,” Urban Wire:
Education and Training (Aug. 22, 2018), https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-
gainful-employment-deregulation.
24        Id.
              Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 8 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 7 of 14
September 5, 2018

                                                                          “research set a guideline for a level of
                                                                          debt payments no individual
                                                                          student should exceed. Under GE, half
                                                                          of a program’s graduates could exceed
                                                                          this limit before sanctions would kick
                                                                          in.”25
                                                                     c. A complete copy of Baum’s blog post is
                                                                          attached hereto as Exhibit B.
 “Research published subsequent to the          1.                   Fails to identify data sources, including
 promulgation of the GE regulations adds to the                      whether it is peer-reviewed and scientific
 Department’s concern about the validity of                          evidence-based
 using D/E rates as to determine whether or not 2.                   Fails to confirm and document the
 a program should be allowed to continue to                          reliability of the data and acknowledge any
 participate in title IV programs.”26                                shortcomings or explicit errors
                                                3.                   Fails to “be accompanied by supporting
                                                                     documentation that allows an external user
                                                                     to understand clearly the information and
                                                                     be able to reproduce it, or understand the
                                                                     steps involved in producing it”
 “[T]he highest quality programs could fail the  1.                  Fails to identify data sources
 D/E rates measures simply because it costs      2.                  Fails to “be accompanied by supporting
 more to deliver the highest quality program and                     documentation that allows an external user
 as a result the debt level is higher.”27                            to understand clearly the information and
                                                                     be able to reproduce it, or understand the
                                                                     steps involved in producing it”
 “Other research findings suggest that D/E        1.                 Fails to draw upon peer-reviewed sources
 rates-based eligibility creates unnecessary      2.                 Fails to acknowledge any shortcomings or
 barriers for institutions or programs that serve                    explicit errors in the data
 larger proportions of women and minority         3.                 Fails to present conclusions that are
 students. Such research indicates that even                         strongly supported by the data
 with a college education, women and                                 a. Indeed, the source cited by the
 minorities, on average, earn less than white men                         Department does not draw this same
 who also have a college degree, and in many                              conclusion. For example, the cited
 cases, less than white men who do not have a                             table appears to relate to graduates of
 college degree.”28                                                       bachelor’s degree programs, and not gainful
                                                                          employment programs.
                                                                4.   Fails to “be accompanied by supporting
                                                                     documentation that allows an external user

25       Id.
26       83 Fed. Reg. at 40,171.
27       Id.
28       Id. (citing Jennifer Ma, Matea Pender, & Meredith Welch, “Education Pays 2016: The Benefits of Higher
Education for Individuals and Society,” CollegeBoard Trends in Higher Education Series Figure 2.4 (2016), available at:
https://trends.collegeboard.org/sites/default/files/education-pays-2016-full-report.pdf).
            Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 9 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 8 of 14
September 5, 2018

                                                         to understand clearly the information and
                                                         be able to reproduce it, or understand the
                                                         steps involved in producing it”
 “[D]ue to a number of concerns with the            1.   Fails to clearly describe the research study
 calculation and relevance of the debt level             approach
 included in the rates[,] we do not believe that    2.   Fails to identify data sources
 the D/E rates measure achieves a level of          3.   Fails to confirm and document the
 accuracy that it should alone determine whether         reliability of the data
 or not a program can participate in title IV       4.   Fails to undergo peer review
 programs.”29                                       5.   Fails to “be accompanied by supporting
                                                         documentation that allows an external user
                                                         to understand clearly the information and
                                                         be able to reproduce it, or understand the
                                                         steps involved in producing it”
 “[I]ncreased availability of [income-driven]       1.   Fails to rely upon peer-reviewed, scientific
 repayment plans with longer repayment                   evidence-based research
 timelines is inconsistent with the repayment       2.   Fails to identify data sources
 assumptions reflected in the shorter               3.   Fails to confirm and document the
 amortization periods used for the D/E rates             reliability of the data
 calculation in the GE regulations.”30              4.   Fails to “be accompanied by supporting
                                                         documentation that allows an external user
                                                         to understand clearly the information and
                                                         be able to reproduce it, or understand the
                                                         steps involved in producing it”
 “[A] program’s D/E rates can be negatively         1.   Fails to rely upon peer-reviewed, scientific
 affected by the fact that it enrolls a large            evidence-based research
 number of adult students who have higher           2.   Fails to identify data sources
 Federal borrowing limits, thus higher debt         3.   Fails to confirm and document the
 levels, and may be more likely than a                   reliability of the data
 traditionally aged student to seek part-time
 work after graduation in order to balance family
 and work responsibilities.”31
 “[I]t is the cost of administering the program     1. Fails to rely upon peer-reviewed, scientific
 that determines the cost of tuition and fees.”32      evidence-based research
                                                    2. Fails to identify data sources
                                                    3. Fails to confirm and document the
                                                       reliability of the data
                                                    4. Fails to “be accompanied by supporting
                                                       documentation that allows an external user
                                                       to understand clearly the information and

29     Id.
30     Id. at 40,172.
31     Id.
32     Id.
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 10 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 9 of 14
September 5, 2018

                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “Programs that serve large proportions of adult     1.   Fails to rely upon peer-reviewed, scientific
 learners may have very different outcomes                evidence-based research
 from those that serve large proportions of          2.   Fails to identify data sources
 traditionally aged learners.”33                     3.   Fails to confirm and document the
                                                          reliability of the data
                                                     4.   Fails to “be accompanied by supporting
                                                          documentation that allows an external user
                                                          to understand clearly the information and
                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “[T]he first set of D/E rates, published in 2016, 1.     Fails to clearly describe the research study
 revealed that the D/E rates, and particularly            approach
 earnings, vary significantly from one             2.     Fails to confirm and document the
 occupation to the next, and across geographic            reliability of the data
 regions within a single occupation.”34            3.     Fails to undergo peer review
                                                   4.     Fails to “be accompanied by supporting
                                                          documentation that allows an external user
                                                          to understand clearly the information and
                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “Data discussed during the third session of the     1.   Fails to clearly describe the research study
 most recent negotiated rulemaking                        approach and data collection technique
 demonstrated that even a small change in            2.   Fails to identify data sources
 student loan interest rates could shift many        3.   Fails to confirm and document the
 programs from a ‘passing’ status to ‘failing,’ or        reliability of the data
 vice versa, even if nothing changed about the       4.   Fails to undergo peer review
 programs’ content or student outcomes.”35           5.   Fails to “be accompanied by supporting
                                                          documentation that allows an external user
                                                          to understand clearly the information and
                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “Table 1—Number and Percentage of GE                1.   Fails to clearly describe the research study
 2015 Programs That Would Pass, Fail, or Fall             approach and data collection technique
 into the Zone Using Different Interest Rates”36     2.   Fails to identify data sources
                                                     3.   Fails to confirm and document the
                                                          reliability of the data
                                                     4.   Fails to undergo peer review


33     Id.
34     Id.
35     Id.
36     Id.
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 11 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 10 of 14
September 5, 2018

                                                    5. Fails to “be accompanied by supporting
                                                       documentation that allows an external user
                                                       to understand clearly the information and
                                                       be able to reproduce it, or understand the
                                                       steps involved in producing it”
 “[T]he Department now recognizes that              1. Fails to draw upon peer-reviewed, scientific
 assigning a 10-year amortization period to            evidence-based research
 graduates of certificate and associate degree
 programs for the purpose of calculating D/E
 rates creates is an unacceptable and unnecessary
 double standard since the REPAYE plan
 regulations promulgated in 2015 provide a 20-
 year amortization period for those same
 graduates.”37
 “There is significant variation in methodologies   1. Fails to clearly describe the research study
 used by institutions to determine and report in-      approach and data collection technique
 field job placement rates, which could mislead     2. Fails to clearly identify data source
 students into choosing a lower performing          3. Fails to “be accompanied by supporting
 program that simply appears to be higher              documentation that allows an external user
 performing because a less rigorous                    to understand clearly the information and
 methodology was employed to calculate in-field        be able to reproduce it, or understand the
 job placement rates.”38                               steps involved in producing it”
 “The Department also believes that it              1. Fails to draw upon peer-reviewed,
 underestimated the burden associated with             scientific-evidence based research
 distributing the disclosures directly to           2. Fails to confirm and document the
 prospective students. . . . A negotiator              reliability of the data
 representing financial aid officials confirmed
 our concerns, stating that large campuses, such
 as community colleges that serve tens of
 thousands of students and are in contact with
 many more prospective students, would not be
 able to, for example, distribute paper or
 electronic disclosures to all the prospective
 students in contact with the institution.”39
 “The Department believes that the best way to      1. Fails to draw upon peer-reviewed, scientific
 provide disclosures to students is through a          evidence-based research
 data tool that is populated with data that comes   2. Fails to identify data sources
 directly from the Department, and that allows          a. Specifically, in the 2014 rule, the
 prospective students to compare all institutions           Department stated that it “would

37     Id. at 40,172-73.
38     Id. at 40,173.
39     Id.
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 12 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 11 of 14
September 5, 2018

 through a single portal, ensuring that important                     conduct consumer testing” to
 consumer information is available to students                        determine how to make student
 while minimizing institutional burden.”40                            disclosures as meaningful as possible.41
                                                                      The NPRM fails to acknowledge
                                                                      whether such testing occurred,
                                                                      including the results of that testing.
                                                                      The NPRM also fails to state any other
                                                                      basis for the Department’s
                                                                      conclusions.
 “[T]he Department does not believe it is                     1. Fails to draw upon peer-reviewed, scientific
 appropriate to attach punitive actions to                       evidence-based research
 program-level outcomes published by some                     2. Fails to identify data sources
 programs but not others. In addition, the
 Department believes that it is more useful to
 students and parents to publish actual median
 earnings and debt data rather than to utilize a
 complicated equation to calculate D/E rates
 that students and parents may not understand
 and that cannot be directly compared with the
 debt and earnings outcomes published by non-
 GE programs.”42
 “The Department has reviewed additional                      1. Fails to identify data sources
 research findings, including those published by                 a. Specifically, the website cited by the
 the Department in follow-up to the Beginning                         Department links to the Beginning
 Postsecondary Survey of 1994, and determined                         Postsecondary Survey of 1994’s
 that student demographics and socioeconomic                          findings, and not the “additional
 status play a significant role in determining                        research” mentioned by the
 student outcomes.”43                                                 Department, including the
                                                                      Department’s own “follow-up.”
                                                              2. Fails to confirm and document the
                                                                 reliability of the data
                                                              3. Fails to “be accompanied by supporting
                                                                 documentation that allows an external user
                                                                 to understand clearly the information and


40        Id.
41        See, e.g., 34 C.F.R. §§ 668.410(a)(3), 668.412(a). See also 79 Fed. Reg. 64,890, 64,966 (Oct. 31, 2014) (“The
regulations include text for the student warnings. The Secretary will use consumer testing to inform any modifications
to the text that have the potential to improve the warning’s effectiveness. As a part of the consumer testing process, we
will seek input from a wide variety of sources[.]”); id. at 64,969 (noting that while “direct delivery” of warnings to
students “make it most likely that students receive . . . and review” the information, the Department would conduct
consumer testing regarding the “most effective delivery methods”).
42        83 Fed. Reg. at 40,174.
43        Id.
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 13 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 12 of 14
September 5, 2018

                                                      be able to reproduce it, or understand the
                                                      steps involved in producing it”
 “The GE regulations failed to take into account 1. Fails to identify data sources
 the abundance of research that links student      2. Fails to confirm and document the
 outcomes with a variety of socioeconomic and         reliability of the data
                             44
 demographic risk factors.”
 “The GE regulations underestimated the cost       1. Fails to present conclusions that are
 of delivering a program and practices within         strongly supported by the data
 occupations that may skew reported earnings.         a. The Delisle and Cooper study cited by
 According to Delisle and Cooper, because                  the Department does not support its
 public institutions receive State and local               conclusion that the GE regulations
 taxpayer subsidies, ‘even if a for-profit                 “underestimated the cost of delivering a
 institution and a public institution have similar         program and practices within
 overall expenditures (costs) and graduate                 occupations that may skew reported
 earnings (returns on investment), the for-profit          earnings.”
 institution will be more likely to fail the GE    2. Fails to identify data sources
 rule, since more of its costs are reflected in
 student debt.’ Non-profit, private institutions
 also, in general, charge higher tuition and have
 students who take on additional debt, including
 enrolling in majors that yield societal benefits,
 but not wages commensurate with the cost of
 the institution.”45
 “In the case of cosmetology programs, State       1. Fails to identify data sources
 licensure requirements and the high costs of      2. Fails to confirm and document the
 delivering programs that require specialized         reliability of the data
 facilities and expensive consumable supplies
 may make these programs expensive to operate,
 which may be why many public institutions do
 not offer them. In addition, graduates of
 cosmetology programs generally must build up
 their businesses over time, even if they rent a
 chair or are hired to work in a busy salon.”46
 “[S]ince a great deal of cosmetology income       1. Fails to present conclusions that are
 comes from tips, which many individuals fail to      strongly supported by the data
 accurately report to the Internal Revenue            a. The IRS tax gap study cited by the
 Service, mean and median earnings figures                 Department does not support the
 produced by the Internal Revenue Service                  Department’s specific conclusions
 underrepresent the true earnings of many                  about cosmetology graduates. The

44     Id.
45     Id.
46     Id.
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 14 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 13 of 14
September 5, 2018

 workers in this field in a way that institutions            study is from 2012 and covers tax year
 cannot control.”47                                          2006 only.
                                                     2. Fails to confirm and document the
                                                        reliability of the data
 “While the GE regulations include an alternate 1. Fails to present conclusions that are
 earnings appeals process for programs to               strongly supported by the data
 collect data directly from graduates, the process      a. Despite asserting that the alternate
 for developing such an appeal has proven to be              appeals process is “time-consuming and
 more difficult to navigate than the Department              resource-intensive, with great variations
 originally planned. The Department has                      in the format and completeness of
 reviewed earnings appeal submissions for                    appeals packages,” the Department then
 completeness and considered response rates on               “estimates that it would take
 a case-by-case basis since the response rate                Department staff [only] 10 hours per
 threshold requirements were set aside in the                appeal to evaluate the information
 AACS litigation. Through this process, the                  submitted.”49
 Department has corroborated claims from             2. Fails to “be accompanied by supporting
 institutions that the survey response                  documentation that allows an external user
 requirements of the earnings appeals                   to understand clearly the information and
 methodology are burdensome given that                  be able to reproduce it, or understand the
 program graduates are not required to report           steps involved in producing it”
 their earnings to their institution or to the          a. Since March 2018, NSLDN has
 Department, and there is no mechanism in                    attempted to obtain copies of
 place for institutions to track students after they         institutions’ alternate earnings appeals.50
 complete the program. The process of                        To date, the Department has not
 Departmental review of individual appeals has               provided such information.
 been time-consuming and resource-intensive,
 with great variations in the format and
 completeness of appeals packages.48
 “We believe that the analysis and assumptions       1. Fails to draw upon peer-reviewed, scientific
 with respect to earnings underlying the GE             evidence-based research
 regulations are flawed.”51                          2. Fails to confirm and document the
                                                        reliability of the data
 “There are student costs and benefits               1. Fails to draw upon peer-reviewed, scientific
 associated with enrollment in a program that           evidence-based research
 would have otherwise lost eligibility to            2. Fails to identify data sources
 participate in the title IV, HEA programs under 3. Fails to confirm and document the
 the GE regulations; however, the actual                reliability of the data

47       Id.
48       Id. at 40,174-75.
49       Id. at 40,179.
50       See generally, Complaint, Nat’l Student Legal Def. Network v. U.S. Dep’t of Educ., No. 1:18-cv-01209-TSC (D.D.C.
May 23, 2018).
51       83 Fed. Reg. at 40,175.
             Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 15 of 31

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 14 of 14
September 5, 2018

 outcome for students enrolled in failing or zone
 programs under the GE regulations is
 unknown.”52

                                                 *        *        *

Given the importance and immediacy of the public comment period for the NPRM proposing to
rescind the Gainful Employment regulation in its entirety, and the lack of quality information that
the Department is disseminating as a part of that process, NSLDN requests that the Department
rescind the NPRM immediately and, if the Department desires, correct and reissue it with
information that complies with the IQA.

                                                      Sincerely,


                                                      Robyn Bitner, Counsel53




52       Id. at 40,178.
53       Ms. Bitner is a member of the New York Bar only. She is currently practicing in the District of Columbia
under the supervision of members of the D.C. Bar while her D.C. Bar application is pending.
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 16 of 31




                     U.S. Department of Education
                     Information Quality Guidelines
                                         Introduction
Section 515 of the Treasury and General Government Appropriations Act for Fiscal Year 2001
(Public Law 106-554) directed the U.S. Office of Management and Budget (OMB) to issue
government-wide guidelines that “provide policy and procedural guidance to Federal agencies
for ensuring and maximizing the quality, objectivity, utility, and integrity of information
(including statistical information) disseminated by Federal agencies.” Information, as defined by
OMB, includes any communication or representation of knowledge, such as facts or data, in any
medium or form, including textual, numerical, graphic, cartographic, narrative, or audiovisual
forms. Dissemination refers to any distribution of information to the public that is initiated or
sponsored by a federal agency. (OMB, Guidelines for Ensuring and Maximizing the Quality,
Objectivity, Utility, and Integrity of Information Disseminated by Federal Agencies, February 22,
2002, 67 FR 8452-8460).

In summary, OMB’s guidelines, issued on February 22, 2002, direct agencies to:

       •   Develop and implement their own agency-specific information quality guidelines by
           October 1, 2002;
       •   Adopt a basic standard of quality (including objectivity, utility, and integrity) as a
           performance goal and incorporate the standard into the agency’s operations;
       •   Develop a process for reviewing the quality of information to ensure quality before
           information is disseminated;
       •   Establish a process for affected persons to request correction of information that may
           not comply with OMB’s or the agency’s guidelines; and
       •   Report annually to the Director of OMB, beginning January 1, 2004, the number and
           nature of complaints received by the agency regarding the agency’s compliance with
           its guidelines concerning the quality, objectivity, utility, and integrity of information,
           and how such complaints were resolved.

                                         Background
Information quality is important to the Department of Education because educators, researchers,
policymakers, and the public use information that the Department disseminates for a variety of
purposes. Thus, it is important that the information the Department disseminates be accurate and
reliable.

The Department’s Strategic Plan emphasizes the importance of information quality. For
example, goal four of the six strategic goals is to “Transform Education into an Evidence-based
Field.” Under this goal, the Department seeks “to ensure that research funded or published by the
Department is of the highest quality.” The Department places priority on ensuring “… that high-
quality research – whether or not it is funded by the Department – is synthesized, publicized, and
disseminated widely.”

                                                                                                        Exh. A

                                                  1
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 17 of 31



The Department also relies on high quality information in the administration of its grant
programs. For example, Objective 1.1 under the Strategic Plan requires the Department to
“…link federal education funding to accountability for results.” Consequently, programs that
cannot demonstrate evidence of effectiveness will be candidates for reform or elimination. High
quality information is required to demonstrate evidence of effective programs. To make sound
decisions, the Department intends to accept and use only information that is accurate and
reliable.

To serve the public, the Department of Education prepares and disseminates information
products that describe the condition of American education and the Department’s policies,
programs, and services. The Department also disseminates profiles of the learner populations
served by Department programs, evaluations of Department programs, and research products
describing what works in American education. In addition, the Department reports statistical data
describing the educational achievement, attainment, and the demographic and socioeconomic
characteristics of America’s students; the characteristics of the education labor force in the
United States; the financing of education in the United States; and international comparisons of
education systems and their students. The Department disseminates most of its information
products in both printed and electronic formats, as well as in oral presentations. Many
information products are announced on the Department’s Web site (www.ed.gov), where they
can be accessed and downloaded.


                                    Purpose and Scope
Consistent with the guidance from OMB, the Department of Education’s Information Quality
Guidelines (Guidelines) described below reflect the Department’s policy and procedures for
reviewing and substantiating the quality of information it disseminates, (e.g., reports, studies, and
summaries), as well as provide an administrative mechanism allowing affected persons to seek
and obtain, where appropriate, correction of information not complying with the Guidelines.
These Guidelines, along with those issued by OMB, represent a performance goal for the
Department and are intended only to improve the internal management of the Department. They
do not create any private right of action to be used by any party against the government in a court
of law or in an administrative hearing.

The Guidelines are applicable to information that the Department of Education disseminates on
or after October 1, 2002, including the review of information to ensure quality before it is
disseminated to the public. Some previously released information products continue to be used
for decision-making or are relied upon by the Department and the public as official,
authoritative, government information; this information is, in effect, constantly being re-
disseminated and are thus subject to these Guidelines. Previously released information products
that do not meet these criteria are considered archived information and thus are not subject to
these Guidelines.

In addition, individual offices within the Department of Education may have more detailed
guidelines that are tailored to specific information needs. An example of program-specific
guidelines are the National Center for Education Statistics (NCES) Statistical Standards, which
may be accessed at the following url: http://nces.ed.gov/statprog/. Other individual offices
within the Department of Education also may develop guidelines tailored to their specific needs;
                                                                                                        Exh. A

                                                 2
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 18 of 31


however, individual office guidelines would be consistent with the Department of Education
Guidelines described below.

Under these Guidelines, information disseminated by the Department of Education is divided
into four categories:

       •   General Information about Education Programs, such as fact sheets, descriptions of
           programs and services and guidance on who is eligible and how and where to apply
           for services or assistance. General information might also include public service
           reports on evaluations of specific programs and services, and descriptions of findings.
       •   Research Studies and Program Evaluation Information, such as detailed reports of
           research findings and methodologies and technical reports describing the procedures
           employed and the results of program evaluations.
       •   Administrative and Program Data, such as aggregates of records from schools,
           school districts, and states.
       •   Statistical Data, such as data collections of nonadministrative data and special
           purpose surveys that are designed to fill data gaps or information needs.

These Guidelines, however, do not govern all information of the Department, nor do they cover
all information disseminated by the Department. For example, the Guidelines generally do not
cover:

       •   Internal information such as employee records;
       •   Internal procedural, operational, or policy manuals prepared for the management and
           operations of the Department of Education that are not primarily intended for public
           dissemination;
       •   Information collected or developed by the Department that is not disseminated to the
           public, including documents intended only for inter-agency or intra-agency
           communications;
       •   Research findings and other information published by grantees, unless the
           Department –
           o Represents, uses, or relies upon the information as the official position of the
               Department, or in support of the official position of the Department;
           o Has authority to review and approve the information before release; or
           o Directs that the information be disseminated;
       •   Opinions that are clearly identified as such, and that do not represent facts or the
           agency’s views;
       •   Electronic links to information on other Web sites;
       •   Correspondence with individuals;
       •   Responses to requests for information under the Freedom of Information Act, the
           Federal Advisory Committee Act, and the Privacy Act;
       •   Press releases, unless they contain new substantive information that was not
           previously released;
       •   Congressional testimony that includes data that has previously been disseminated;
       •   Comments received from the public in response to Federal Register notices;
       •   Distributions intended to be limited to subpoenas or adjudicative processes, i.e., the
           findings and determinations made in the course of adjudications;

                                                                                                     Exh. A

                                                3
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 19 of 31


       •   Information collected during the course of a Departmental investigation that is not
           intended to be disseminated to the public, e.g., data collected through resolution of an
           OCR or OIG investigation; and
       •   Archival records, including previously released information products that are not
           being relied upon, used for decision-making, or held out as authoritative data.

                                   Information Quality
These Guidelines assess information quality using three factors: utility, objectivity, and integrity.
These elements are intended to ensure that information the Department disseminates is useful,
accurate, reliable, unbiased, and secure. Department staff will treat information quality as
integral to the creation, collection, maintenance, and dissemination of information, and will
review products before they are disseminated to ensure that they are consistent with these
Guidelines. In particular, information products from the Department will follow the Guide to
Publishing at the U.S. Department of Education, and all clearance submissions under the
Paperwork Reduction Act will explain how the proposed collection of information will yield
high quality, objective, and useful data, consistent with OMB’s guidelines. Furthermore, the
Guidelines provide that the level of quality assurance for information must be tied to its level of
importance. Influential Information, that is information that will or does have a clear and
substantial impact on public policies or private sector decisions, must meet a higher level of
quality as described on page 9 of these Guidelines.

Utility
Utility refers to the usefulness of the information to its intended users. Utility is achieved by
staying informed of information needs and developing new products and services where
appropriate. To maximize the utility of influential information, care must be taken in the review
stage to ensure that the information can be clearly understood and, where appropriate and to the
extent practical, an external user of the information can reproduce the steps involved in
producing the information.

Ultimately, the Department intends to ensure that the information it disseminates meets the needs
of intended users. All information products should be grammatically correct and clearly written
in plain English. The target audience should be clearly identified, and the product should be
understandable to that audience.

To ensure the usefulness of Department products, all information products should provide
information that will help the Department fulfill its mission “to ensure equal access to education
and to promote educational excellence throughout the nation.” When appropriate, Department
products should include contact information for users who seek clarification or further
information, or who want to provide feedback.

In particular—
        • General Information should provide clear and readable descriptions of the
            Department’s programs and services and, where applicable, guidance and assistance,
            including who is eligible and how and where to apply for services or assistance. It
            also may include information pertaining to evaluations of specific programs and
            services, and descriptions of findings.

                                                                                                        Exh. A

                                                  4
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 20 of 31


       •   Research Studies and Program Evaluations should be designed and reviewed to fill
           the information needs that are identified through internal review, legislative
           mandates, or input from data users outside the Department.
       •   Administrative and Program Data, e.g., aggregate data (or information) derived from
           records at the school, school district, and state levels, should be carefully described
           and documented in all reports and products released by the Department.
       •   Statistical Data, e.g., data collections of non-administrative data and special purpose
           surveys should be designed to fill data gaps or information needs that are identified
           through internal review, legislative mandates, or input from data users outside the
           Department, and should be reviewed for how well they fulfill that purpose.

The usefulness of information the Department disseminates will be evaluated from the
perspective of the Department, educators, education researchers, policymakers, and the public.
The Department relies upon internal reviews and analyses, along with feedback from advisory
committees, educators, education researchers, policymakers, and the public to achieve this.
Consistent with OMB’s guidance, the Department’s goal is to maximize the usefulness of the
information and minimize the cost to the government and the public. When disseminating its
information products, the Department will utilize varied dissemination channels so that the
public, education researchers, and policymakers can locate Department information in an
equitable and timely fashion.

Objectivity
Objectivity refers to the accuracy, reliability, and unbiased nature of information. It is achieved
by using reliable information sources and appropriate techniques to prepare information
products. Objectivity involves both the content and the presentation of the information. Content
should be complete, include documentation of the source of any information used, as well as,
when appropriate, a description of the sources of any errors in the data that may affect the
quality of the information product. The presentation of the information should be clear and in a
proper context so that users can easily understand its meaning.

The Department strives to present information to the public in an accurate, clear, complete, and
unbiased manner. In keeping with the OMB Information Quality Guidelines, all information
products should undergo editorial and technical peer review to assist the Department in meeting
this performance goal.

General Information
Department of Education information products should be appropriate for the target audience.
Each product should:

1. Clearly state the goals or purpose of the information product;
2. Include an unbiased presentation of the topic in question;
3. If applicable, draw upon peer-reviewed, scientific evidence-based research that is
   appropriately documented;
4. Clearly identify data sources, if applicable; and
5. Confirm and document the reliability of the data, and acknowledge any shortcomings or
   explicit errors in any data that is included.
                                                                                                      Exh. A

                                                 5
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 21 of 31




Research and Evaluation Information
Department of Education research and evaluation information products should, at a minimum:

1. Clearly state the goals or purpose of the topic in question;
2. Pose the research or evaluation question in a balanced and unbiased manner;
3. Provide an unbiased test of the question;
4. Have a research study approach or data collection technique that is well thought out,
   designed to use state of the art methodologies in the data collection, and be clearly described
   in the study documentation;
5. Present conclusions that are strongly supported by the data;
6. Clearly identify data sources, if applicable;
7. Confirm and document the reliability of the data, and acknowledge any shortcomings or
   explicit errors in any data that is included; and
8. Undergo peer review.


Department of Education research and evaluation information products documenting cause and
effect relationships or evidence of effectiveness should meet the quality standards that will be
developed as part of the What Works Clearinghouse.

Administrative and Program Data
The Department of Education reports data that rely upon information provided by third parties.
These data draw upon aggregates from student record systems or other administrative data (e.g.,
universe studies, including censuses, and other reports based on aggregate administrative data).
These data rely upon information provided by third parties. Because of this, the Department does
not have full control over the quality of the reported data; the Department intends to, however,
identify the source of the information and any shortcomings or limitations of the data if we rely
upon it for decision-making purposes. This will facilitate the public’s understanding of the
strengths and potential weaknesses of these data. Furthermore, as an additional assurance of
quality, these data should meet the criteria that are being developed as part of an ongoing
Department-wide data standardization and coordination initiative. At a minimum, these standards
will require the following:

1. In formulating a data collection plan the goals of the study should be clearly described;
2. The subjects to be studied and the data to be collected should be clearly defined, using
   broadly understood concepts and definitions that are consistent with Department data
   definition handbooks;
3. The research study approach or data collection techniques should be well thought out and
   designed to use state-of-the-art methodologies in the data collection, and should be clearly
   described in the study documentation;
4. In designing the work, every effort should be made to minimize the amount of time required
   for responding institutions;


                                                                                                     Exh. A

                                                   6
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 22 of 31


5. The source of research information or data should be reliable. Data should be collected with
   survey instruments that have been properly developed and tested;
6. Response rates should be monitored during data collection. When necessary, appropriate
   steps should be taken to ensure the respondents are representative of the population;
7. When applicable, care should be taken to ensure the confidentiality of personally identifiable
   data, as required by law, during the collection, processing, and analysis of the data;
8. Upon completion of the work, the findings and data should be processed in a manner
   sufficient to ensure that the data are edited to help ensure that the data are accurate and
   reliable;
9. The findings and data collection should be properly documented and stored, and the
   documentation should include an evaluation of the quality of the data with a description of
   any limitations of the data. In particular, any known limitations of the information should be
   documented (e.g., missing values, amount of nonresponse);
10. The analysis should be selected and implemented to ensure that the data are correctly
    analyzed using modern statistical techniques suitable for hypothesis testing. Techniques may
    vary from simple tabulations and descriptive analysis to multivariate analysis of complex
    interrelationships. Care should be taken to ensure that the techniques are appropriate for the
    data and the questions under inquiry;
11. All work should be conducted and released in a timely manner;
12. Reports using these data should identify the source(s) of the information, including a citation.
    Reports should also include:
       a) The reason the information is provided, its potential uses, and cautions as to
          inappropriate extractions or conclusions.
       b) Descriptions of any statistical techniques or mathematical operations applied to the
          data.
       c) The identification of other possible sources of potentially corroborating or conflicting
          information; and
13. Prior to dissemination, all reports, data, and documentation should undergo editorial and
    technical review to ensure accuracy and clarity.


Statistical Data
Department of Education reports and data collections that draw upon sample survey data should
be clearly written, and should follow these Guidelines:

1. In formulating a data collection plan, the goals of the study should be clearly described;
2. The subjects to be studied and the data to be collected should be clearly defined, using
   broadly understood concepts and definitions that are consistent with Department data
   definition handbooks;
3. The research study approach or data collection techniques should be well thought out and
   designed to use state-of-the-art methodologies in the data collection and should also be
   clearly described in the study documentation;
4. In designing the work, every effort should be made to minimize the amount of time required
   for study participants;
                                                                                                       Exh. A

                                                  7
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 23 of 31


5. The source of data should be reliable. The sample should be drawn from a complete list of
   items to be tested or evaluated, and the appropriate respondents should be identified,
   correctly sampled, and queried with survey instruments that have been properly developed
   and tested;
6. Response rates should be monitored during data collection. When necessary, appropriate
   steps should be taken to ensure that the respondents are a representative sample;
7. Care should be taken to ensure the confidentiality of personally identifiable data, as required
   by law, during research/data collection, processing, and analysis of the resulting data;
8. Upon completion of the work, the data should be processed in a manner sufficient to ensure
   that the data are cleaned and edited to help ensure that the data are accurate and reliable;
9. The findings and data collection should be properly documented and stored, and the
   documentation should include an evaluation of the quality of the data with a description of
   any limitations of the data. In particular, any known limitations of the information should be
   documented (e.g., missing values, amount of nonresponse);
10. Data should be capable of being reproduced or replicated based on information included in
    the documentation, such as:
       a) The source(s) of the information;
       b) The date the information was current;
       c) Any known limitations on the information;
       d) The reason that the information is provided;
       e) Descriptions of any statistical techniques or mathematical operations applied to
          source data; and
       f) Identification of other sources of potentially corroborating or conflicting information.

11. If secondary analysis of data is employed, the source should be acknowledged, the reliability
    of the data should be confirmed and documented, and any shortcomings or explicit errors
    should be acknowledged (e.g., the representativeness of the data, measurement error, data
    preparation error, processing error, sampling errors, and nonresponse errors);
12. The analysis should be selected and implemented to ensure that the data are correctly
    analyzed using modern statistical techniques suitable for hypothesis testing. Techniques may
    vary from simple tabulations and descriptive analysis to multivariate analysis of complex
    interrelationships. Care should be taken to ensure that the techniques are appropriate for the
    data and the questions under inquiry;
13. Reports should include the reason the information is provided, its potential uses, and cautions
    as to inappropriate extractions or conclusions, and the identification of other sources of
    potentially corroborating or conflicting information;
14. Descriptions of the data and all analytical work should be reported in sufficient detail to
    ensure that the findings could be reproduced using the same data and methods of analysis;
    this includes the preservation of the data set used to produce the work;
15. Prior to dissemination all reports, data, and documentation should undergo editorial and
    technical review to ensure accuracy and clarity. Qualified technical staff and peers both
    inside and outside the Department should do the technical review;
16. All work should be conducted and released in a timely manner; and
                                                                                                  Exh. A


                                                 8
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 24 of 31


17. There should be established procedures to correct any identified errors. These procedures
    may include the publication of errata sheets, revised publications, or Web postings.

Integrity
Integrity refers to the security or protection of information from unauthorized access or revision.
Integrity ensures that the information is not compromised through corruption or falsification.

The Department strives to protect the information it collects, uses, and disseminates to the public
from unauthorized disclosure, alteration, loss, or destruction. Statutory and administrative
guidelines to protect the integrity of Department information include the following:

       •    Privacy Act;
       •    Freedom of Information Act;
       •    OMB Circulars A-123, A-127, and A-130;
       •    Federal Policy for the Protection of Human Subjects;
       •    Family Educational Rights and Privacy Act;
       •    Computer Security Act of 1987;
       •    Government Information Security Reform Act; and
       •    National Education Statistics Act, as amended by the USA Patriot Act.

Under the Privacy Act, the Department safeguards personally identifiable information that it
gathers and maintains about individuals in a system of records. The Department is also highly
protective of administrative records and sample survey data that include personally identifiable
information, especially survey data that are collected under pledges of confidentiality.

Under the Computer Security Act of 1987, the Department of Education has identified all federal
computer systems that contain sensitive information and has implemented security plans to
protect these systems, so as to protect sensitive information against loss, misuse, disclosure or
modification. In this context, sensitive information includes data covered under the Privacy Act
and information that could affect the conduct of federal programs.

Influential Information
Government information that is particularly influential needs to meet higher quality standards,
and in particular must be reproducible. Per the OMB guidelines, information is designated as
influential if the Department determines that the information is reasonably likely to have a clear
and substantial impact on public policies or private sector decisions if disseminated. Scientific,
financial, and statistical information all may be considered influential. Individual programs
within the Department of Education may designate certain classes of scientific, financial, and
statistical information as influential.

For example, institutional data on the total number of student borrowers who enter repayment on
Stafford loans during a specific fiscal year, and related data on the subset of students who default
before the end of the next fiscal year are used in the calculation of cohort loan default rates of
Stafford loan borrowers at each postsecondary institution. These default rates are compared to
established thresholds for high and low default rates, resulting in sanctions for institutions with
high default rates and reduced administrative burden for institutions with low default rates.
                                                                                                   Exh. A


                                                 9
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 25 of 31


Given this use, these data and the calculations used in computing the rates and in setting the
thresholds are influential. Similarly, the data and formulas used in determining program
allocation of funds in areas such as special education, adult education, and Title I are influential.

As specified in the OMB guidelines, influential information must be accompanied by supporting
documentation that allows an external user to understand clearly the information and be able to
reproduce it, or understand the steps involved in producing it. With respect to original and
supporting data related thereto, the Department will assure reproducibility for such data
according to commonly accepted scientific, financial, or statistical standards for that type of data,
taking into account any ethical and confidentiality constraints. In the case of influential analytic
results, the mathematical and statistical processes used to produce the report must be described in
sufficient detail to allow an independent analyst to substantially reproduce the findings using the
original data and identical methods. In situations where the public cannot access the data and
methods due to other compelling interests such as privacy, intellectual property or other
confidentiality protections, the Department will apply especially rigorous robustness checks to
analytic results and document what checks were undertaken.

                Information Correction Requests and Appeals
Effective October 1, 2002, the Department of Education will allow any affected person to request
the correction of information the Department disseminates that does not comply with applicable
OMB and Department of Education information quality guidelines. An affected person is an
individual or an entity that may use, benefit or be harmed by the disseminated information at
issue.

Most Department information products include the names of knowledgeable staff that can assist
users in understanding the information presented, and in determining whether there is an error
that warrants action using the correction process described in this section. Users of the
Department’s information should consult with the contact person listed in the product before
filing a formal request for correction.

Information Correction Requests
In the Department of Education’s correction request process, the burden of proof rests with the
requester. An affected person who believes that information the Department disseminates does
not adhere to the information quality guidelines of OMB or the Department, or an office of the
Department that has issued program-specific guidelines, and who would like to request
correction of specific information, needs to provide the following information:

       •   Identification of the requester (i.e., name, mailing address, telephone number, and
           organizational affiliation, if any);
       •   A detailed description of the information that the requester believes does not comply
           with the Department’s or OMB’s guidelines, including the exact name of the data
           collection or report, the disseminating office and author, if known, and a description
           of the specific item in question;
       •   Potential impacts on the requester from the information identified for correction (i.e.,
           describe the requestor’s interest in the information and how the requestor is affected
           by the information in question); and

                                                                                                    Exh. A


                                                 10
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 26 of 31


       •   An explanation of the reason(s) that the information should be corrected (i.e.,
           describe clearly and specifically the elements of the information quality guidelines
           that were not followed).

This information should be provided to the Principal Deputy Assistant Secretary for the Office of
Management at the following address:

                       Principal Deputy Assistant Secretary
                       Office of Management
                       U.S. Department of Education
                       RE: Information Quality Request
                       Room 2W311, LBJ
                       400 Maryland Avenue, SW
                       Washington, DC 20202

Alternatively, requesters may submit e-mail requests to the following address:
“OMInformationQualityRequests@ed.gov.” Requesters should indicate that they are submitting
an Information Quality Request in the subject line of the e-mail.

Review
The Principal Deputy Assistant Secretary (PDAS) will review the request and determine whether
it contains all the information required for a complaint. If the request is unclear or incomplete,
the Department will seek clarification from the requester.

If the request is clear and complete, the PDAS will forward it to the appropriate program
office(s) for a response to the requester. The responsible office(s) will determine whether a
correction is warranted, and if so, what corrective action it will take. Any corrective action will
be determined based on the nature and timeliness of the information involved, as well as the
significance of the error on the use of the information, the magnitude of the error, and the cost of
undertaking a correction.

Comments about information on which the Department has sought public comment, such as
rulemaking or studies cited in a rulemaking, will be responded to through the public comment
process, or through an individual response if there was no published process for responding to all
comments. The Department may choose to provide an earlier response, if doing so is
appropriate, and will not delay issuance of the final action in the matter.

The Department is not required to change the content or status of information simply based on
the receipt of a request for correction. The Department may reject a request that appears to be
made in bad faith or without justification, and is only required to undertake the degree of
correction that is appropriate for the nature and timeliness of the information involved. In
addition, the Department need not respond substantively to requests that concern information not
covered by the information quality guidelines.




                                                                                                  Exh. A


                                                 11
           Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 27 of 31



Response
The Department will respond to all requests for correction within 60 calendar days of the PDAS’
receipt of the request, including requests that the Department elects not to process further. For
requests that merit review –

       •   If the request is clear and complete, the Department’s response will explain the
           findings of the review, or will inform the requester if more time is needed to complete
           the review, the reason(s) for the additional time, and an estimate of the time it will
           take to respond. The appropriate program office will be responsible for determining
           what action is necessary and, if an error was made, it will determine the appropriate
           level of correction.

       •   If the request is incomplete or unclear, the PDAS will seek clarification from the
           requester. In the case of an unclear or incomplete request, the requester may submit
           additional clarifying information if he or she so chooses. However, the deadline for
           the Department’s review and response will be based upon the date the clarifying
           information is received.

Once a decision is made, the response will explain to the requester that he or she has a right to
appeal the decision. Copies of all Department correspondence related to Information Quality
Requests will be maintained by the PDAS.

Appeals
If a requester is not satisfied with the Department’s decision on the request (including the
corrective action, if any), he or she may appeal to the Department’s Principal Deputy Assistant
Secretary within thirty (30) calendar days of receipt of the Department’s decision. This
administrative appeal must include a copy of the initial request, a copy of the Department’s
decision, and a letter explaining why he or she believes the Department’s decision was
inadequate, incomplete, or in error.

This appeal information should be provided to the Department’s Principal Deputy Assistant
Secretary at the following address:

                       Principal Deputy Assistant Secretary
                       Office of Management
                       U.S. Department of Education
                       RE: Information Quality Request
                       Room 2W311, LBJ
                       400 Maryland Avenue, SW
                       Washington, DC 20202

Alternatively, requesters may submit an appeal by e-mail to the following address:
“OMInformationQualityRequests@ed.gov.”

Requesters should indicate that they are submitting an Information Quality Appeal in the subject
line of the e-mail. Such e-mail requests must include all of the information specified for an
appeal submitted by regular mail.
                                                                                                    Exh. A


                                                 12
          Case 1:21-cv-00573 Document 1-3 Filed 03/04/21 Page 28 of 31



The Department will ensure that all appeals are subjected to an impartial review that is
conducted by parties other than those who prepared the Department’s decision. The Department
will respond to all appeals within 60 calendar days of the Principal Deputy’s receipt of the
appeal, or will inform the requester if more time is needed to complete the review of the appeal,
and the reason(s) for the additional time.




                                                                                               Exh. A


                                               13
9/4/2018                    Case 1:21-cv-00573         Document
                                      DeVos misrepresents the evidence in 1-3
                                                                          seeking Filed    03/04/21
                                                                                  gainful employment      Page| Urban
                                                                                                     deregulation 29 of   31
                                                                                                                      Institute




     Urban Wire :: Education and Training
     The voices of Urban Institute's researchers and staff




              DeVos misrepresents the evidence in seeking
              gainful employment deregulation

              Sandy Baum | August 22, 2018



              Secretary of Education Betsy DeVos and the Trump administration have announced their
              intention to eliminate the gainful employment (GE) regulations, a move that would strip
              students and taxpayers of protection from exploitation by postsecondary institutions
              that do not provide meaningful educational opportunities.

              To justify this change, the Department of Education has misrepresented my research,
              creating a misleading impression of evidence-based policymaking. The Department cites
              my work as evidence that the GE standard is based on an inappropriate metric, but the
            DeVos misrepresents the evidence in seeking gainful employment deregulation
              paper cited in fact presents evidence that would support making the GE rules stronger.                              Exh. B

https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-deregulation                                  1/5
9/4/2018                    Case 1:21-cv-00573         Document
                                      DeVos misrepresents the evidence in 1-3
                                                                          seeking Filed    03/04/21
                                                                                  gainful employment      Page| Urban
                                                                                                     deregulation 30 of   31
                                                                                                                      Institute


              The GE rules, which cover all programs in the for-pro t sector and nondegree programs
              at public and private nonpro t institutions, restrict the ow of federal dollars to
              programs with graduates who don’t earn enough relative to their loan payments. The
              regulations are designed to prevent institutions from taking advantage of students who
              spend time and energy in programs where they accumulate large amounts of debt that
              they are unable to ever repay, leaving the taxpayers on the hook for the bill and the
              students without a decent education.
              The current rule requires that the median debt level for a program’s graduates not
              exceed 20 percent of the discretionary income of the mean or median graduate,
              whichever is higher. To make the regulations less stringent, the rule’s authors added a
              second standard, allowing programs to qualify if they meet the rst standard or if the
              average graduate’s debt payment is less than or equal to 8 percent of their total income.




              Our examination of a range of evidence about reasonable
              debt burdens for students would best be interpreted as
              supporting a stricter standard.



              In its move to dismantle the regulation, the administration cites a paper on manageable
              student debt levels I co-authored with Saul Schwartz in 2008 that raises questions about
              the 8 percent threshold. In the notice of proposed rulemaking, the Department of
              Education claims that “We base our proposal to rescind the GE regulations on a number
              of ndings, including research results that undermine the validity of using the
              regulations’ debt-to-earnings (D/E) rates measure to determine continuing eligibility for
              title IV participation.”

              They are correct that we were skeptical of this standard for determining affordable
              payments for individual borrowers, but incorrect in using that skepticism to defend
              repealing the rule. In fact, our examination of a range of evidence about reasonable debt
              burdens for students would best be interpreted as supporting a stricter standard.

              In brief, our paper looked at a variety of potential reference points for setting guidelines
              for how much individual students could reasonably afford to spend repaying their loans.
              Noting that the common standard from the mortgage industry of 8 percent of income

              had gained wide acceptance in the student debt community, we argued that a better
            DeVos misrepresents the evidence in seeking gainful employment deregulation
              standard for student loans would be linked to borrower incomes.                                                     Exh. B

https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-deregulation                                  2/5
9/4/2018                    Case 1:21-cv-00573         Document
                                      DeVos misrepresents the evidence in 1-3
                                                                          seeking Filed    03/04/21
                                                                                  gainful employment      Page| Urban
                                                                                                     deregulation 31 of   31
                                                                                                                      Institute


              We concluded that no borrower could reasonably afford to spend more than 18–20
              percent of their income on student loans and proposed 20 percent of discretionary
              income (income exceeding 150 percent of the poverty level) as a standard on which to
              base an income-based loan repayment plan. (This became the standard for GE.)

              Citing my research and its judgment that 8 percent of income is not the best way to
              measure the affordability of loan payments as a reason to rescind the rules is illogical.
              The GE rules are, if anything, too permissive.

              Our research set a guideline for a level of debt payments no individual student should
              exceed. Under GE, half of a program’s graduates could exceed this limit before sanctions
              would kick in. If this research is going to be brought into the debate, it should be used to
              support eliminating eligibility for federal student aid for more programs—not eliminating
              the rules.

              The Trump administration expresses concerns about blaming institutions for the
              outcomes of their students, in light of the reality that students’ characteristics, in
              addition to their educational attainment levels, contribute to their earnings levels. But
              these rules are in place not to accommodate institutions, but to diminish the number of
              students who spend time and money in programs that have almost no chance of helping
              them meet their goals and to protect taxpayers from being left holding the bag when
              such students are unable to repay the loans they took to enroll in these programs.

              A true evidence-based approach to policymaking would do more than cite a few phrases
              from a scholarly article. It would carefully review evidence about the causes and costs of
              students enrolling in institutions and programs that fail large shares of their students. It
              would design policies that would ameliorate these problems, strengthening existing
              policies and making them more effective rather than erasing years of hard-won progress.




              Education Secretary Betsy DeVos, second from left, joined by Education Department Budget Service
              Director Erica Navarro, left, turns to speaks to people behind her before she testi es on Capitol Hill in
              Washington, Wednesday, May 24, 2017. Photo by Carolyn Kaster/AP.


              SHARE THIS PAGE



                  https://urbn.is/2OSzbLS                   SHARE




            DeVos misrepresents the evidence in seeking gainful employment deregulation
                                                                                                                                  Exh. B

https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-deregulation                                  3/5
